FILED
                           NOT FOR PUBLICATION
                                                                             JAN 30 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


CONTEMPORARY SERVICES                            No.   14-56636
CORPORATION, a California
Corporation,                                     D.C. No.
                                                 8:09-cv-00681-BRO-AN
              Plaintiff-Appellant,

 v.                                              MEMORANDUM*

LANDMARK EVENT STAFFING
SERVICES, INC., a Delaware
Corporation; PETER KRANSKE, an
individual; MICHAEL HARRISON, an
individual,

              Defendants-Appellees,


                   Appeal from the United States District Court
                       for the Central District of California
                 Beverly Reid O’Connell, District Judge, Presiding

                      Argued and Submitted October 5, 2016
                              Pasadena, California

Before: PREGERSON, PAEZ, and TALLMAN**, Circuit Judges.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
           Judge Tallman was drawn to replace Judge Noonan after oral
argument. He has read the briefs, viewed the recorded argument, and studied the
record.
      Contemporary Services Corporation (“CSC”) appeals the district court’s

grant of summary judgment in favor of Landmark Event Staffing Services, Inc.

(“Landmark”) as to its claims for misappropriation of trade secrets under the

California Uniform Trade Secrets Act (“CUTSA”), Cal. Civ. Code § 3426 et seq.,

and breach of contract. We affirm in part, reverse in part, and remand for

proceedings consistent with this decision.

      1.     We review a district court’s grant of summary judgment de novo.

Surfvivor Media, Inc. v. Survivor Prods., 406 F.3d 625, 630 (9th Cir. 2005).

Summary judgment is appropriate where “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a).

      2.     CSC asserted a CUTSA claim for misappropriation of trade secrets,

alleging that Landmark acquired and used numerous CSC-created documents.

“[A] prima facie claim for misappropriation of trade secrets requires the plaintiff to

demonstrate: (1) the plaintiff owned a trade secret, (2) the defendant acquired,

disclosed, or used the plaintiff’s trade secret through improper means, and (3) the

defendant’s actions damaged the plaintiff.” Cytodyn, Inc. v. Amerimmune Pharm.,

Inc., 72 Cal. Rptr. 3d 600, 607 (Cal. Ct. App. 2008) (internal quotation marks

omitted).

                                          2
      3.     A trade secret is “information, including a formula, pattern,

compilation, program, device, method, technique, or process that: (1) Derives

independent economic value, actual or potential, from not being generally known

to the public or to other persons who can obtain economic value from its disclosure

or use; and (2) Is the subject of efforts that are reasonable under the circumstances

to maintain its secrecy.” Cal. Civ. Code, § 3426.1(d). Here, CSC raised material

triable issues as to whether its customer lists (CSC California #17-18), its

deployment workbook (CSC California #12), and its PowerPoint disclosing

financial information (CSC California #2) qualify as trade secrets.1 See Abba

Rubber Co. v. Seaquist, 286 Cal. Rptr. 518, 526 (Cal. Ct. App. 1991) (where a

customer list qualified as a trade secret); id. at 529 n.9 (noting that “ease of

ascertainability is irrelevant to the definition of a trade secret”); Whyte v. Schlage

Lock Co., 125 Cal. Rptr. 2d 277, 287-88 (Cal. Ct. App. 2002) (where specific and

unique financial information qualified as a trade secret). In addition, CSC raised a

triable issue as to whether Landmark unlawfully ratified employee Grant Haskell’s

misappropriation of CSC trade secrets when Landmark failed to cease the use of

CSC documents, disavow Haskell’s conduct, or terminate Haskell’s employment


      1
         To the extent CSC’s misappropriation of trade secrets claim was based on
other documents, we affirm the district court’s ruling that CSC failed to raise a
triable issue as to whether those documents qualify as trade secrets.
                                            3
after Landmark “had reason to know” of Haskell’s misappropriation. Cal. Civ.

Code § 3426.1(b)(2)(B); see also PMC, Inc. v. Kadisha, 93 Cal. Rptr. 2d 663, 675

(Cal. Ct. App. 2000) (finding triable issue where employer made “no real attempt

to determine” whether trade secret misappropriation had occurred).

      4.     We therefore reverse the district court’s summary judgment ruling,

and conclude that CSC satisfied the first two elements of a misappropriation of

trade secrets claim under the CUTSA. The district court declined to decide

whether CSC demonstrated causation and damages, however, and we therefore

leave those issues for the district court’s consideration on remand.

      5.     Because CSC’s breach of contract claim was derivative of its

misappropriation of trade secrets claim, we reverse the district court’s grant of

summary judgment to Landmark on that claim.

      6.     In light of our disposition, we vacate the award of attorney’s fees to

Landmark as premature.

      7.     We also GRANT the Request for Judicial Notice by Appellees

Landmark Event Staffing Services, Inc., Peter Kranske, and Michael Harrison,

filed on Oct. 5, 2015, ECF No. 36.

      8.     The parties shall bear their own costs on appeal.




                                           4
      For the foregoing reasons, we AFFIRM IN PART and REVERSE IN

PART the district court’s grant of summary judgment, REMAND for proceedings

consistent with this disposition, and VACATE the award of attorney’s fees in

favor of Landmark.




                                        5